DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1, 4-8, 11-15, and 18-20 of the Amendment Under 37 CFR 1.111 (“Amendment”) filed on 16 March 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “apparatus” of claims 1 and 4-7 constitutes a machine under the 35 USC 101, the “method” of claims 8 and 11-14 constitutes a process under the statute, and the “non-transitory computer readable recording medium” of claims 15 and 18-20 constitutes a manufacture under the statute. Accordingly, claims 1, 4-8, 11-15, and 18-20 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Amendment as an example, the claim recites the following abstract idea limitations:
“Generating a matrix specifying an item used by a user from the user and the item that are included in relational data specifying the item used by the user in the past.” This limitation falls under the mathematical concepts grouping of abstract ideas because the limitation constitutes mathematical relationships and/or mathematical calculations. (See MPEP 2106.04(a).) This limitation also falls under the certain methods of organizing human activity grouping of abstract ideas because the limitation constitutes commercial interactions, including marketing or sales activities or behaviors, and managing personal behavior, including following instructions. (See id.) This limitation also falls under the mental processes grouping of abstract ideas as constituting mental calculations, and/or observations and evaluations related to relational data. (See id.)
“Deriving vectors comprising a vector representing a preference of the user and a vector representing a latent attribute of the item from the generated matrix.” This limitation falls under the mathematical concepts grouping of abstract ideas because the limitation constitutes mathematical relationships and/or mathematical calculations. (See MPEP 2106.04(a).) This limitation also falls under the certain methods of organizing human activity grouping of abstract ideas because the limitation constitutes commercial interactions, including marketing or sales activities or behaviors, and managing personal behavior, including following instructions. (See id.) This limitation also falls under the mental processes grouping of abstract ideas as constituting mental calculations, and/or evaluations of data to produce vectors. (See id.)
“Inferring a purpose, for which the user used the item in the past, from either the relational data and purpose information indicating a use purpose of the item by the user or from the latent information.” This limitation falls under the mathematical concepts grouping of abstract ideas because the limitation constitutes mathematical relationships and/or mathematical calculations. (See MPEP 2106.04(a).) This limitation also falls under the certain methods of organizing human activity grouping of abstract ideas because the limitation constitutes commercial interactions, including marketing or sales activities or behaviors, and managing personal behavior, including following instructions. (See id.) This limitation also falls under the mental processes grouping of abstract ideas as constituting mental determinations, and/or judgements and opinions about purposes. (See id.)
“Computing a negative example degree, indicating a possibility of the item not being selected by the user, either based on the relational data and the purpose information or based on the purpose inferred from the latent information.” This limitation falls under the mathematical concepts grouping of abstract ideas because the limitation constitutes mathematical relationships and/or mathematical calculations. (See MPEP 2106.04(a).) This limitation also falls under the certain methods of organizing human activity grouping of abstract ideas because the limitation constitutes commercial interactions, including marketing or sales activities or behaviors, and managing personal behavior, including following instructions. (See id.) This limitation also falls under the mental processes grouping of abstract ideas as constituting mental computations, and/or evaluations, judgements, and opinions about user behaviors. (See id.)
“Wherein, in a case where a negative example degree is computed for another item other than a specific item, including the item,” “using the purpose information indicating the use purpose of the specific item by the user.” This limitation falls under the mathematical concepts grouping of abstract ideas because the limitation constitutes mathematical relationships and/or mathematical calculations. (See MPEP 2106.04(a).) This limitation also falls under the certain methods of organizing human activity grouping of abstract ideas because the limitation constitutes commercial interactions, including marketing or sales activities or behaviors, and managing personal behavior, including following instructions. (See id.) This limitation also falls under the mental processes grouping of abstract ideas as constituting mental computations, and/or observations, evaluations, and judgements about actions to take in specified case scenarios. (See id.)
“Wherein when the negative example degree is computed, the negative example degree is computed based on the inferred purpose and purpose information indicating a use purpose of the other item.” This limitation falls under the mathematical concepts grouping of abstract ideas because the limitation constitutes mathematical relationships and/or mathematical calculations. (See MPEP 2106.04(a).) This limitation also falls under the certain methods of organizing human activity grouping of abstract ideas because the limitation constitutes commercial interactions, including marketing or sales activities or behaviors, and managing personal behavior, including following instructions. (See id.) This limitation also falls under the mental processes grouping of abstract ideas as constituting mental computations, and/or observations, evaluations, and judgements about data to use in computations. (See id.)
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as mathematical relationships and/or mathematical calculations (see the explanations in each of the bullet points of the listing), which falls under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as commercial interactions (including, among other things, advertising, marketing, or sales activities or behaviors), and managing personal behavior (including following rules or instructions for performing steps of a method), which fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind (including, among other things, observations concerning relational data, evaluations of data, and judgments and/or opinions about the purposes inferred from the data and evaluations), which fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Amendment as an example, the claim recites the following additional element limitations:
 “A negative example degree calculation apparatus comprising: a memory storing a program; and a processor configured to run the program to execute” the steps in the listing above.
The claimed “case” is one where “the processor is further configured to run the program to execute” steps using the claimed “purpose information.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes (use of the claimed “calculation apparatus”), which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); performing repetitive calculations, electronic recordkeeping, and storing and retrieving information in memory, which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.); limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Claims 4-7 depend from independent claim 1, and thus, include the limitations recited by claim 1 by virtue of their dependency. Claims 4-7 also recite other limitations not recited by claim 1. Although claims 4-7 are of different scope relative to claim 1, claims 4-7 recite abstract idea elements and additional elements similar to those recited by claim 1. As such, the ineligibility rationales applied in the rejection of claim 1 also apply to claims 4-7. Claims 4-7, therefore, also are rejected under 35 USC 101 as being ineligible for patenting.
	Regarding claims 8 and 11-14, while the claims are of different scope relative to claims 1 and 4-7, the claims recite limitations similar to those recited by claims 1 and 4-7. As such, the rationales for rejecting claims 1 and 4-7 for being ineligible for patenting also apply for purposes of rejecting claims 8 and 11-14. Claims 8 and 11-14, therefore, also are rejected under 35 USC 101 as being ineligible for patenting at Steps 2A and 2B of the patent eligibility analysis.
	Regarding claims 15 and 18-20, while the claims are of different scope relative to claims 1 and 4-7, the claims recite limitations similar to those recited by claims 1 and 4-7. As such, the rationales for rejecting claims 1 and 4-7 for being ineligible for patenting also apply for purposes of rejecting claims 15 and 18-20. Further, the “non-transitory computer readable recording medium” elements recited by claims 15 and 18-20 amount to additional elements that do not warrant a finding of patent eligibility (see, e.g., “Storing and retrieving information in memory” from MPEP 2106.05(d)(II)). Claims 15 and 18-20, therefore, also are rejected under 35 USC 101 as being ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2017/0124200 A1 to Zhong et al. (“Zhong”), in view of U.S. Pat. App. Pub. No. 2014/0040010 A1 to Garcia-Martinez (“Garcia-Martinez”).
Regarding independent claim 1, Zhong teaches the following limitations:
“A negative example” “calculation apparatus comprising: a memory storing a program: and a processor configured to run the program to execute” steps listed below. Zhong teaches, in para. [0063], “Under direction of processor 450, memory, such as memory cells storing physical states, representing, for example, a program, may be executed by processor 450 and generated signals may be transmitted via the Internet, for example. Processor 450 may also receive digitally-encoded signals from client computing device 412.”
“Generating a matrix specifying an item used by a user from the user and the item that are included in relational data specifying the item used by the user in the past.” Zhong teaches, in para. [0039], “a user may be, at times, presented with a ranked list of items, with respect to which a user may provide implicit and/or explicit feedback, such as, for example, clicking on an item in a ranked list, and/or skipping (e.g., refraining from clicking) an item, such as a hyperlink, in a ranked list. Thus, implicit positive and/or negative feedback from users with respect to content items may comprise a sparse matrix C, such as a matrix having dimensions m×n, in which C.sub.ij=+1.0 refers to a user (u.sub.i) clicking on an item x.sub.j, and in which C.sub.ij=−1.0 refers to a user (u.sub.i) skipping an item x.sub.j. In embodiments, matrix C comprises an array, such as a two-dimensional array of stored values, such as binary signal sample values, arranged as physical states stored in an area of memory accessible by, for example, one or more computer hardware-type processing units. In embodiments, elements of a matrix may comprise a logical association with one another” Generating the sparse matrix C, in Zhong, reads on the claimed “generating a matrix.” The sparse matrix including feedback indicating clicking of the item by the user, in Zhong, reads on the claimed “matrix specifying an item used by a user from the user and the item.” The stored values in the matrix C, having logical associations with one another, in Zhong, reads on the claimed “user and the item that are included in relational data specifying the item used by the user in the past.”
“Deriving vectors comprising a vector representing a preference of the user and a vector representing a latent attribute of the item from the generated matrix.” Zhong teaches, in para. [0030], “features of a content item may be mapped into a feature space, which may refer to a vector space, such as a multidimensional vector space, comprising a potentially large variety of representations, such as numerical representations, of content features,” and “features of a user profile may also be mapped into a similar or even identical feature space.” Zhong teaches, in para. [0035], “one or more vectors of latent factors, which may be projected into a latent feature space may be employed. A vector comprising content features may be projected into a similar or perhaps identical feature space. An inner product of latent factors (e.g., of an individual user) and a content item may be utilized to indicate more likely relevance between a user's interest and, for example, a content item.” Zhong teaches, in para. [0036], “a latent factor refers to a user's interest that is not immediately apparent (e.g., by inspection) and may be inferred by imputing interests based, at least in part, on a user's interaction with other content items, even seemingly unrelated content items.” The mapping of features of the user into the multidimensional vector space, in Zhong, reads on the claimed “deriving vectors comprising a vector representing a preference of the user.” The content feature vectors being projected into the latent feature space, in Zhong, reads on the claimed “deriving vectors comprising” “a vector representing a latent attribute of the item from the generated matrix.” Additionally or alternatively, the inner product, in Zhong, reads on the claimed “vector representing a latent attribute of the item from the generated matrix.”
“Extracting latent information from the derived vectors.” See the passages of Zhong cited in the immediately preceding bullet points. Further, Zhong teaches, in para. [0035], “a beneficial aspect of such an approach may, for example, give rise to sharing of latent factors across potentially multiple users of a user set. Thus, even interests of users with sparse interaction with content items may be evaluated with a relatively rich content feature interest vector.” The use of latent factors of users, for evaluating the interests of other users, in Zhong, reads on the claimed “extracting latent information from the derived vectors.”
“Inferring a purpose, for which the user used the item in the past, from either the relational data and purpose information indicating a use purpose of the item by the user or from the latent information.” Zhong teaches, in para. [0033], “In an embodiment, implicit feedback may represent a more plentiful source of user interactions with content items than a user's voluntarily-submitted profile. For example, if a user selects and/or clicks on a content item, a signal sample value corresponding to the selection may indicate a user's potential interest in that item. Accordingly, it may be inferred and/or imputed that one or more features of the selected content item are more likely to be relevant to a user's interests.” Zhong teaches, in para. [0034], “In an embodiment, a user interest inference may refer to an estimate of a user's interests based, at least in part, on a user's implicit interactions with content, such as Internet content, as well as a user's explicit interactions with, for example, Internet content, and the implicit and/or explicit interactions of other users whose interactions may imputed upon a user, for example.” Zhong teaches, in para. [0039], “Thus, implicit positive and/or negative feedback from users with respect to content items may comprise a sparse matrix C, such as a matrix having dimensions m×n, in which C.sub.ij=+1.0 refers to a user (u.sub.i) clicking on an item x.sub.j, and in which C.sub.ij=−1.0 refers to a user (u.sub.i) skipping an item x.sub.j.” The selecting of items being indications of relevance of the selected items to user interests, in Zhong, reads on the claimed “inferring a purpose, for which the user used the item in the past,” in that the selecting of an item by a user is deemed to serve a purpose of feeding the user’s interests. The inference, that selected items feed users’ interests, being based on explicit interactions with the selected items and their contents, in Zhong, reads on the claimed “inferring a purpose” “from” “the relational data and purpose information indicating a use purpose of the item by the user.” The inference being based on the implicit interactions of users with selected items, in Zhong, reads on the claimed “inferring a purpose” “from the latent information.”
“Computing a negative example,” “indicating a possibility of the item not being selected by the user, either based on the relational data and the purpose information or based on the purpose inferred from the latent information.” Zhong teaches, in para. [0028], “Additionally, negative interactions, may comprise, as examples, a user skipping an opportunity to select or click an icon, a user spending a relatively short period of time to view an article, and/or performing one or more other actions indicating that a user may have lesser interest in particular content items. Positive and/or negative interactions may be employed to permit a content recommendation system to suggest content to a user more likely to be relevant and/or interest as may be desired.” Zhong teaches, in para. [0033], “In embodiments, negative feedback, such as a user skipping an opportunity to click on a link, for example, may likewise provide an enhancement to a discriminative capability of a content recommendation system.” Zhong teaches, in para. [0035], “Embodiments may utilize negative feedback of a user's interaction with content items to compute a latent factor model.” Zhong teaches, in para. [0039], “Thus, implicit positive and/or negative feedback from users with respect to content items may comprise a sparse matrix C, such as a matrix having dimensions m×n, in which C.sub.ij=+1.0 refers to a user (u.sub.i) clicking on an item x.sub.j, and in which C.sub.ij=−1.0 refers to a user (u.sub.i) skipping an item x.sub.j.” Utilizing negative feedback to determine content for which users have less interests, in Zhong, reads on the claimed “computing a negative example,” indicating a possibility of the item not be selected by the user.” Determining the negative feedback based on interactions of users with contents, in Zhong, reads on the claimed “computing” “based on the relational data and the purpose information.” Determining the negative feedback implicitly, in Zhong, reads on the claimed “computing” “based on the purpose inferred from the latent information.” Negative feedback about content, whether explicit or implicit, in Zhong, infers that the purpose of the content is not a  purpose for which the user has an interest.
“Wherein, in a case where a negative example” “is computed for another item other than a specific item, including the item, the processor is further configured to run the program to execute using the purpose information indicating the use purpose of the specific item by the user.” Zhong teaches, in para. [0036], “a user's potential interest in travel may comprise a latent factor that is imputed based, at least in part, on observing a user's interaction with tennis websites, and a propensity of other users, who also interact with tennis websites, to also interact with travel-related websites.” Zhong teaches, in para. [0045], “To bring about user profiles that may comprise discriminative user interest features, as previously mentioned, approaches may be expected to utilize positive and negative user feedback of content item interaction.” In an instance where a user has negative feedback for a first content item (e.g., tennis content) rather than a second content item (e.g., travel content), the situation reads on the claimed “wherein, in a case where a negative example” “is computed for another item other than a specific item, including the item.” The system determining that the user will have less interest in the second content item (e.g., travel content) because of feedback of other users linking the first content item and the second content item, in Zhong, reads on the claimed “the processor is further configured to run the program to execute using the purpose information indicating the use purpose of the specific item by the user.” Additionally or alternatively, an instance where negative feedback of the user for the first content item corresponds to positive feedback of users for the second content item, the situation also reads on the claim limitations.”
“Wherein when the negative example” “is computed, the negative example” “is computed based on the inferred purpose and purpose information indicating a use purpose of the other item.” See the passages of Zhong from the immediately preceding bullet points. Determining that a user has less interests in a content item, in Zhong, reads on the claimed “wherein when the negative example” “is computed.” The determining of less interest for the content being based on the nature of the content item, in Zhong, reads on the claimed “based on the inferred purpose.” The determining of less interest for the content item being based on determined or imputed interest or disinterest for another content item, in Zhong, reads on the claimed “based on” “purpose information indicating a use purpose of the other item.”
Garcia-Martinez teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by Zhong:
The claimed “negative example” includes a “negative example degree.” Garcia-Martinez teaches, in para. [0024], “The social networking system 100 may maintain or compute a measure of a user's ‘affinity’ for other users (or objects) in the social networking system 100. The measure of affinity may be expressed as an affinity score, which may represent that user's closeness to another user (or object) of the social networking system 100.” The affinity score in Garcia-Martinez reads on the claimed “negative example degree.”
Garcia-Martinez describes determining negative sentiments of users with respect to objects and topics (see abstract), similar to the claimed invention and to Zhong. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system elements in Zhong that monitor for negative interactions, to include the scoring of Garcia-Martinez, for purposes of facilitating accurate predictions of content users may or may not be interested in, as taught by Garcia-Martinez (see para. [0024]).
Regarding claim 4, the combination of Zhong and Garcia-Martinez teaches the following limitations:
“The negative example degree calculation apparatus according to claim 1, wherein the processor is further configured to run the program to execute: updating the matrix after generation of the matrix, using the negative example degree.” As explained above, Zhong teaches elements, in para. [0063], that read on the claimed “processor” and “program” limitations. Zhong teaches, in para. [0049], “To construct a correlation matrix among content item features and latent factors, an additional latent factor matrix given by S ∈ Rkxf may be utilized to map content item features to latent factors. Further, a user profile matrix may be constructed as P = U S.” Zhong teaches, in para. [0051], “Responsive to renewing a user's latent factors with a group of interactions, S may be updated.” The updating of the matrices in Zhong, and the subsequent use of the matrices in processes for identifying content features associated with negative interactions, reads on the claimed “updating the matrix after generation of the matrix, using the negative example.” The “affinity score” in Garcia-Martinez reads on the claimed “negative example degree.” The rationales for combining teachings of Zhong and Garcia-Martinez, for the rejection of independent claim 1, also apply to this rejection of claim 4.
“Extracting new latent information from the updated matrix.” See the passages of Zhong cited in the immediately preceding bullet point. The use of updated matrices in processes for identifying content features associated with negative interactions, in Zhong, reads on the claimed “extract new latent information from the updated matrix.”
“Inferring the purpose again, using the new latent information.” Zhong teaches, in para. [0028], “a user actively selecting to view a particular news item may comprise an example of a positive interaction. Likewise, a user selecting or clicking on an icon, clicking on a hyperlink, or viewing a news item, image, and/or other content item, for example, may also comprise an example of a positive interaction.” Zhong teaches, in para. [0029], “content items may be evaluated so as to identify content features which may, for example, indicate that a content item is more likely to be of interest. A content feature may refer to a perceptible, such as a human perceptible, aspect of a content item that may operate to differentiate content items from one another. Accordingly, content features may comprise, for example, topical categories to which a content item may belong (e.g., sports, such as football, baseball, track and field, etc.), a set of named entities in the content item (e.g., a famous author, such as Rudyard Kipling, Edgar Allan Poe, Walt Whitman, etc.).” The use of updated latent information in Zhong (see immediately preceding bullet points), in the aforementioned interaction-processing steps of Zhong, reads on the claimed “inferring the purpose again, using the new latent information.”
“Computing the negative example degree again, using the new latent information.” Zhong teaches, in para. [0052], “latent factor evaluation may contribute to improving user interest profiles. Additionally, correlation between user similarities” “and interactions” “may increase by using, for example, both positive and negative feedback. Further, as selected features, over time, potentially exhibit higher discriminative ability, content recommendation accuracy may potentially be further enhanced.” The use of updated latent information in Zhong (see immediately preceding bullet point), in the aforementioned interaction-processing steps of Zhong, reads on the claimed “computing the negative example” “again, using the new latent information.” The “affinity score” in Garcia-Martinez reads on the claimed “negative example degree.” The rationales for combining the teachings of Zhong and Garcia-Martinez, for the rejection of independent claim 1, also apply to this rejection of claim 4.
Regarding claims 8 and 11, while the claims are of different scope relative to claims 1 and 4, the claims recite limitations similar to the limitations recited by claims 1 and 4. As such, the rationales applied in the rejection of claims 1 and 4 also apply for purposes of rejecting claims 8 and 11. Claims 8 and 11 are, therefore, also obvious under 35 USC 103 in view of the combination of Zhong and Garcia-Martinez.
Regarding claims 15 and 18, while the claims are of different scope relative to claims 1 and 4, the claims recite limitations similar to the limitations recited by claims 1 and 4. As such, the rationales applied in the rejection of claims 1 and 4 also apply for purposes of rejecting claims 15 and 18. Claims 15 and 18 are, therefore, also obvious under 35 USC 103 in view of the combination of Zhong and Garcia-Martinez.
Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong, in view of Garcia-Martinez, and further in view of U.S. Pat. App. Pub. No. 2015/0112801 A1 to Nice et al. (“Nice”).
Regarding claim 5, Nice teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Zhong and Garcia-Martinez:
“The negative example degree calculation apparatus according to claim 1, wherein the processor is further configured to run the program to execute: dividing the relational data into a plurality of segments chronologically.” As explained above, Zhong teaches elements, in para. [0063], that read on the claimed “processor” and “program” limitations. As explained above, the combination of Zhong and Garcia-Martinez teaches elements that read on the claimed “relational data.” Nice teaches, in para. [0038], “to initially generate taste vectors based on time. In particularly, a time period could be selected and only items that have been consumed during that time period are selected and used by the item vector clustering component 204 to generate item vector clusters. Thus, the taste vectors 220 generated by the taste vector component 206 and the set of recommendations 222 selected for those taste vectors 220 by the item recommendation component 208 in this embodiment would correspond with the particular time period since they are built around items consumed during that time period.” The taste vector data in Nice also reads on the claimed “relational data.” Performance of the element(s) of the system in Nice that establish(es) time periods for monitoring in Nice read(s) on the claimed “dividing the relational data into a plurality of segments chronologically.”
“Inferring the purpose from the divided relational data and the purpose information, per segment used in the division.” As explained above, the combination of Zhong and Garcia-Martinez teaches elements that read on the claimed “inferring the purpose from the” “relational data and the purpose information.” As explained above, Nice teaches elements (taste vectors and related data) that read on the claimed “divided relational data,” and elements (time periods) that read on the claimed “per segment used in the division.”
“Computing the negative example degree, per segment.” As explained above, the combination of Zhong and Garcia-Martinez teaches elements that read on the claimed “computing the negative example degree.” As explained above, Nice teaches elements (establishing time periods) that read on the claimed “per segment.”
Nice describes determining user tastes for making recommendations (see abstract), similar to the claimed invention and to the combination of Zhong and Garcia-Martinez. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user monitoring of the combination of Zhong and Garcia-Martinez, to include consideration of specified time periods, as in Nice, as doing so facilitates making more accurate recommendations for content, as taught by Nice (see para. [0016]).
Regarding claim 6, Nice teaches limitations below that do not appear to be explicitly taught by the combination of Zhong and Garcia-Martinez:
“The negative example degree calculation apparatus according to claim 1, wherein the processor is further configured to run the program to execute: inferring the purpose from the purpose information and context information that includes information relating to when the item specified by the relational data was used.” As explained above, Zhong teaches elements, in para. [0063], that read on the claimed “processor” and “program” limitations. As explained above, the combination of Zhong and Garcia-Martinez teaches elements that read on the claimed “inferring the purpose from the purpose information.” Nice teaches, in para. [0016], “In the example above in which a user watches sports on Sunday evening, comedies on weekdays, and dramas on weekends, three different tastes may be identified that could result in sports recommendations, comedy recommendations, and drama recommendations. Additionally, the recommendations may be weighted based on the usage patterns such that the recommendations are somewhat proportional to the usage habits for the user profile. Further, the recommendations may be time-based, such that sports recommendations may be prevalent when recommendations are provided on Sunday evenings, comedy recommendations may be more prevalent when recommendations are provided on weekdays, and drama recommendations may be more prevalent when recommendations are provided on weekends ( other than Sunday evening).” Making recommendations based on the time-based usage patterns in Nice reads on the claimed “inferring the purpose from” “context information that includes information relating to when the item specified by the relational data was used.”
“Selecting the item to undergo computation of the negative example degree, based on the context information; and computing the negative example degree for the selected item.” As explained above, the combination of Zhong and Garcia-Martinez teaches elements that read on the claimed “selecting the item to undergo computation of the negative example degree” and “computing the negative example degree for the selected item.” For example, the content feature(s) being involved with the monitoring of user interactions in Zhong read(s) on the claim limitations. Nice teaches, in para. [0039], “the selection of a time period and generation of taste vectors may be done in real-time when item recommendations are being given. In other embodiments, a number of different time periods may be selected as a part of background processing to generate taste vectors for each time period, and a set of taste vectors may be stored for each time period. Then, when item recommendations are being provided, taste vectors for that time period may be retrieved from storage and used to select item recommendations.” The acts performed in Nice, based on the time periods, read on the claimed “based on the context information.”
Nice describes determining user tastes for making recommendations (see abstract), similar to the claimed invention and to the combination of Zhong and Garcia-Martinez. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user monitoring of the combination of Zhong and Garcia-Martinez, to include consideration of specified time periods, as in Nice, as doing so facilitates making more accurate recommendations for content, as taught by Nice (see para. [0016]).
Regarding claim 7, Nice teaches limitations below that do not appear to be explicitly taught by the combination of Zhong and Garcia-Martinez:
“The negative example degree calculation apparatus according to claim 1, wherein the processor is further configured to execute: inferring context information that includes information relating to when the item specified by the relational data was used, based on the relational data and the purpose information.” As explained above, Zhong teaches elements, in para. [0063], that read on the claimed “processor” and “program” limitations. Nice teaches, in para. [0016], “In the example above in which a user watches sports on Sunday evening, comedies on weekdays, and dramas on weekends, three different tastes may be identified that could result in sports recommendations, comedy recommendations, and drama recommendations. Additionally, the recommendations may be weighted based on the usage patterns such that the recommendations are somewhat proportional to the usage habits for the user profile. Further, the recommendations may be time-based, such that sports recommendations may be prevalent when recommendations are provided on Sunday evenings, comedy recommendations may be more prevalent when recommendations are provided on weekdays, and drama recommendations may be more prevalent when recommendations are provided on weekends ( other than Sunday evening).” The element(s) of the system in Nice that determine relationships between specific forms of content and time periods of consumption read on the claimed “inferring context information that includes information relating to when the item specified by the relational data was used, based on the relational data and the purpose information.”
“Inferring the purpose from the context information and the purpose information.” As explained above, the combination of Zhong and Garcia-Martinez teaches elements that read on the claimed “inferring the purpose from” “the purpose information.” As explained above, Nice teaches elements that read on the claimed “inferring the purpose from the context information.”
“Selecting the item to undergo computation of the negative example degree, based on the context information, and computing the negative example degree for the selected item.” As explained above, the combination of Zhong and Garcia-Martinez teaches elements that read on the claimed “selecting the item to undergo computation of the negative example degree” and “computing the negative example degree for the selected item.” As explained above, Nice teaches elements that read on the claimed “select” “based on the context information.”
	Regarding claims 12-14, while the claims are of different scope relative to claims 5-7, the claims recite limitations similar to the limitations recited by claims 5-7. As such, the rationales applied in the rejection of claims 5-7 also apply for purposes of rejecting claims 12-14. Claims 12-14 are, therefore, also obvious in view of the combination of Zhong, Garcia-Martinez, and Nice.
	Regarding claims 19 and 20, while the claims are of different scope relative to claims 5 and 6, the claims recite limitations similar to the limitations recited by claims 5 and 6. As such, the rationales applied in the rejection of claims 5 and 6 also apply for purposes of rejecting claims 19 and 20. Claims 19 and 20 are, therefore, also obvious in view of the combination of Zhong, Garcia-Martinez, and Nice.

Response to Arguments
	In view of the amendments to claims 1 and 4-7 of the Amendment, and the cancelling of claims 2 and 3 by the Amendment, the interpreting of limitations of claims 1 and 4-7, under 35 USC 112(f), has been reconsidered and withdrawn.
	In view of the cancelling of claims 2 and 3 by the Amendment, the rejection of the claims under 35 USC 112(b) has been rendered moot.
	On pp. 10-20 of the Amendment, the applicant argues for reconsideration and withdrawal of the claim rejection under 35 USC 101. More specifically, the applicant makes the following arguments: (1) the rejection alleges that the “negative degree calculation,” “purpose inference,” and “negative degree example computation” are analogous to mere automation of manual processes, and by doing so, the rejection improperly goes beyond broadest reasonable interpretation of the limitations (see Amendment, p. 11); (2) the applicant’s specification does not suggest that the “negative degree calculation,” “purpose inference,” and “negative degree example computation” are manual processes, and interpreting the limitations as such is not consistent with the ordinary and customary meaning of the terms, and/or is not consistent with how the terms are used in the specification and drawings (see id., p. 12); (3) the rejection relies on the Alice decision, which relates to processes that were previously performed manually and then simply added to a computer environment, unlike the processes claimed in the present application (see id., pp. 12 and 13); (4) there is no factual basis to suggest that the “negative degree calculation,” “purpose inference,” and “negative degree example computation” are commonplace, mere repetitive calculations, or merely indicative of field of use (see id., p. 14); (5) it is inconsistent for the 35 USC 101 rejection to allege that the claims are not advantageous, and commonplace, when the 35 USC 103 rejection alleges that the claims are advantageous (see id., p. 14); (6) the rejection fails to establish that the “negative degree calculation,” “purpose inference,” and “negative degree example computation” are well-known, routine, and conventional (see id., pp. 14 and 15); (7) the rejection’s identified abstract idea would not be monopolized by the claimed feature, the pending claims are not a drafting effort designed to monopolize the exception, and the pending claims would not monopolize the exception (see id., p. 15); (8) the present claims represent a particular improvement (see id., p. 16); (9) the rejection is inconsistent with PEG example 42, where claim 1 of the example is deemed eligible, because the rejection rationales would result in the eligible claim of the example being deemed ineligible (see id., p. 16); (10) one of ordinary skill in the art would have understood at least the pending claim features to at least allow for advantages, as discussed above, and discussed in the context of the 35 USC 103 rejection (see id., p. 16); (11) see Trading Technologies wherein claims were found to be eligible depending on what one of skill in the art would have understood (see id., pp. 16 and 17); (12) the claimed elements are unconventional and are more than well-understood, routine, conventional activity in the field, and instead, the claimed elements are inventive, and there is no factual basis in the record on which to support a contention that the claimed features are well-understood, routine, and conventional (see id., p. 18); (13) the rejection made no showing that the alleged mental processes features are capable of practical performance in the human mind (see id., p. 19); (14) the commercial interactions and managing personal behavior groupings are for features that are done separate from computer technology but then added to computer technology, which is not the case with the pending claims (see id., p. 19); and (15) based on the October 2019 Update, the rejection is improper because it does not show that the claimed features are directed to mathematical relations (see id., p. 20).
	The examiner finds arguments (1) to (15), of the immediately preceding paragraph, to be unpersuasive for purposes of overcoming the claim rejection under 35 USC 101. Initially, it is noted that the “negative degree calculation,” “purpose inference,” and “negative degree example computation” are elements related to the explicit claim limitations in the present application, but are not actually recited by the claims. Rather than dismissing the arguments as being based on language not found in the actual claims, the examiner is addressing the arguments as if the claims recite equivalents of the “negative degree calculation,” “purpose inference,” and “negative degree example computation.” Regarding argument (1) from above, the claim rejection under 35 USC 101 is not based on the “negative degree calculation,” “purpose inference,” and “negative degree example computation” being analogous to mere automation of manual processes. Rather, what the rejection is asserting is that performing the “negative degree calculation,” “purpose inference,” and “negative degree example computation,” using a generic apparatus, memory, processor, or other unit (e.g., a general purpose computer), constitutes mere automation of manual processes. The “negative degree calculation,” “purpose inference,” and “negative degree example computation” are abstract idea elements (see the 35 USC 101 rejection above), and thus, are considered under Step 2A, Prong One, whereas the mere automation of manual processes is something considered for additional elements at Step 2A, Prong Two. The use of generic apparatuses, memories, processors, or other units, like general purpose computers, to perform the abstract idea elements, is analogous to mere automation of manual processes, which is not an improvement in computer-functionality, and does not warrant a finding of patent eligibility, per MPEP 2106.05(a). Regarding argument (2) from above, while the applicant’s specification may not suggest that the “negative degree calculation,” “purpose inference,” and “negative degree example computation” are manual processes, it is well-established that a person may perform calculations or computations, and make inferences, either mentally or with the assistance of pen and paper (i.e., manually). Such an interpretation is consistent with the plain meaning of the phrases, as there is nothing about the wording of the phrases that inherently takes the steps out of the realm of mental or manual processes. Nor have the phrases being explicitly defined, in the specification or drawings, in a way that limits their interpretation in such a way. While the specification or drawings may describe the steps in certain contexts, it is improper to import claim limitations from the specification (and drawings) (see MPEP 2111.01(II)). Regarding arguments (3) and (4) from above, the use of generic apparatuses, memories, processors, or other units, such as general purpose computers, to perform any calculations or computations, or to draw inferences based on data, is well-established and fundamental to the operation of computers, and as such, performing the calculations and computations, and drawing inferences based on data, are acts analogous to the commonplace business method being applied on a general purpose computer in Alice. Further, it is unclear why the applicant views the claimed “calculation” and “computation” as being different from performing repetitive calculations. The fact that the claimed “calculation” involves “negative degree” aspects is not persuasive because the type of data involved in the claimed “calculation” is merely field of use. And again, to be clear, the “negative degree calculation,” “purpose inference,” and “negative degree example computation” are not at issue with respect to the commonplace, mere repetitive calculations, or mere field of use rationales, because the claimed elements are abstract idea elements. The rationales apply to the use of generic apparatuses, memories, processors, or other  units to perform the abstract claimed elements. Regarding arguments (5) and (10) from above, the examiner sees no issue with asserting that the additional elements of the claims fail to establish an eligibility-warranting improvement under MPEP 2106.05(a), even if there is some advantage. Not every advantage qualifies as the type of improvement contemplated in MPEP 2106.05(a). Further, the rejection under 35 USC 103 does not assert that any of the claim limitations are improvements or even advantageous. The rejection under 35 USC 103 merely asserts that one of ordinary skill would have been motivated to make various combinations, whether the combinations result in an improvement or advantage, or not. Regarding argument (6) from above, the rejection is not based on the “negative degree calculation,” “purpose inference,” and “negative degree example computation” being well-known, routine, and conventional. Rather, the rejection is based on the idea that using general purpose computers to perform calculations and computations, and make determinations, is well-known, routine, and conventional, which is well-established, as evidenced by the references cited in the 35 USC 103 section above. Regarding argument (7) from above, the abstract idea elements of the claims would be monopolized by the additional elements of the claims, because the additional elements of the claims fail to meet any of the eligibility-warranting criteria laid out in MPEP 2106.05. Regarding argument (8) from above, the fact that a claim may present an improvement is not necessarily indicative of eligibility. If the improvement is tied to an abstract idea element, the claim remains ineligible. (See MPEP 2106.05(a).) If the improvement is tied to an additional element, but the improvement is one courts have indicated should not warrant eligibility per the rationales in MPEP 2106.05(a), the claim remains ineligible. In the present application, the examiner views any improvements in the claim as being tied to abstract idea elements, and any additional elements of the claims being ones courts have deemed to be non-improvements per MPEP 2106.05(a). Regarding argument (9) from above, the eligibility rationales applied to claim 1 of Example 42 cannot be applied to the claims of the present application, because the claims of the present application lack the combination of additional elements that formed the basis for eligibility in claim 1 of Example 42. It is not that the present application fails because it does not recite the same combination of additional elements, but rather, the claims of the present application fail because they do not recite additional elements that are similar or analogous in any way to the combination of additional elements of the example. Regarding argument (11) from above, per MPEP 2106.05(a), Trading Technologies is held out as an example of an instance where courts indicated elements as insufficient to show an improvement in computer-functionality (“Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).”) Regarding argument (12) from above, the question is not whether the claimed elements are unconventional, but rather, whether the additional elements of the claimed elements are unconventional. In any event, the rejection under 35 USC 101 (see 35 USC 101 section above) relies on other rationales other than the well-understood, routine, and conventional rationale. Regarding argument (13) from above, the 35 USC 101 section above links the alleged abstract idea elements to acts of observation, evaluation, judgment, and opinion, thereby establishing that the elements constitute mental processes. Regarding argument (14) from above, consistent with the abstract idea elements vs. additional elements analysis provided by the examiner in the 35 USC 101 section above, the claims read like features that can be performed separate from computer technology, with computer technology being applied to bring the claim features into the realm of eligibility, but wherein the computer technology used is so generic in form and function that eligibility still is unwarranted. Regarding argument (15) from above, at least the claimed “generating a matrix” and “deriving vectors” use mathematical language to describe mathematical operations, or calculations using mathematic methods, which are mathematical calculations falling under the mathematical concepts grouping, per MPEP 2106.04(a)(2). For all of these reasons, the claim rejection under 35 USC 101 is being maintained.
	On pp. 20 and 21 of the Amendment, the applicant argues for reconsideration and withdrawal of the claim rejections under 35 USC 103, based on combinations of the cited Zhong, Garcia-Martinez, and Nice references. More specifically, the applicant makes the following arguments: (A) the combination of Zhong and Garcia-Martinez fails to teach “wherein when the negative example degree is computed, the negative example degree is computed cased on the inferred purpose and purpose information indicating a use purpose of the other item” (see Amendment, p. 20); and (B) the rejection of previous claim 2 in the Non-Final Office Action of 16 November 2021 is based on aspects that do not teach the “based on … purpose information indicating a user purpose of the other item” limitation of, for example, amended independent claim 1 (see id., p. 21).
	The examiner finds arguments (A) and (B), of the immediately preceding paragraph, to be unpersuasive for purposes of overcoming the claim rejections under 35 USC 103. Zhong teaches, in para. [0036], “a user's potential interest in travel may comprise a latent factor that is imputed based, at least in part, on observing a user's interaction with tennis websites, and a propensity of other users, who also interact with tennis websites, to also interact with travel-related websites.” Zhong teaches, in para. [0045], “To bring about user profiles that may comprise discriminative user interest features, as previously mentioned, approaches may be expected to utilize positive and negative user feedback of content item interaction.” 
Determining that a user has less interests in a content item, in Zhong, reads on the claimed “wherein when the negative example” “is computed.” The determining of less interest for the content being based on the nature of the content item, in Zhong, reads on the claimed “based on the inferred purpose.” The determining of less interest for the content item being based on determined or imputed interest or disinterest for another content item, in Zhong, reads on the claimed “based on” “purpose information indicating a use purpose of the other item.” Garcia-Martinez teaches, in para. [0024], “The social networking system 100 may maintain or compute a measure of a user's ‘affinity’ for other users (or objects) in the social networking system 100. The measure of affinity may be expressed as an affinity score, which may represent that user's closeness to another user (or object) of the social networking system 100.” The affinity score in Garcia-Martinez reads on the claimed “negative example degree.” The combination of Zhong and Garcia-Martinez, therefore, teaches elements that read on the aforementioned claim limitation. For all of these reasons, the claim rejections under 35 USC 103 are being maintained.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 9,870,403 to Teng et al. describes techniques for estimating social content interactions. (See abstract.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624